FILED
                             NOT FOR PUBLICATION                             JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ABDULAI SHERIFF,                                 No. 07-73075

               Petitioner,                       Agency No. A096-141-949

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Abdulai Sheriff, a native and citizen of Sierra Leone, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Sowe

v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s denial of asylum and

withholding of removal based upon changed country conditions because, even if

Sheriff were credible and established past persecution, the record reflects that

country conditions in Sierra Leone have changed such that Sheriff no longer has a

well-founded fear of future persecution by members of the Revolutionary United

Front. See Sowe, 538 F.3d at 1286-1288.

      Substantial evidence also supports the agency’s denial of CAT relief based

on changed country conditions. Id. at 1288-89.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73075